In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00178-CV


                  YOUTH YOUNG ADULT FELLOWSHIP ALLIANCE,
               A/K/A YOUTH YOUNG ADULT, A/K/A YYAFA, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 459th District Court
                                     Travis County, Texas
             Trial Court No. D-1-GN-19-003024, Honorable Dustin Howell, Presiding

                                          January 12, 2021
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Youth Young Adult Fellowship Alliance, a/k/a Youth Young Adult, a/k/a

YYAFA, appeals from the trial court’s default judgment in favor of Appellee, the State of

Texas.1 Appellant’s brief was originally due September 18, 2020. We subsequently

granted Appellant an extension to November 17, 2020, but no brief was filed. By letter of


        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
December 14, 2020, we notified Appellant that the appeal was subject to dismissal for

want of prosecution if a brief was not received by December 28. To date, Appellant has

not filed a brief or had any further communication with this Court.


       Accordingly, we dismiss the appeal for want of prosecution.    TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                        Per Curiam




                                            2